EXHIBIT 10.1





THIRD AMENDED AND RESTATED

TAX ALLOCATION AGREEMENT







This Third Amended and Restated Tax Allocation Agreement, dated as of April 10,
2012, is made by and among Northeast Utilities (the "Parent Company") and The
Connecticut Light and Power Company, Western Massachusetts Electric Company, HWP
Company (f/n/a Holyoke Water Power Company), Northeast Utilities Service
Company, Northeast Nuclear Energy Company,  The Rocky River Realty Company,
 Public Service Company of New Hampshire, Properties, Inc., North Atlantic
Energy Corporation, North Atlantic Energy Service Corporation, Select Energy
Contracting, Inc.,  NU Enterprises, Inc., Northeast Generation Services Company,
ES Boulos Company, NGS Mechanical, Inc., Mode 1 Communications, Inc., Select
Energy, Inc., Yankee Energy System, Inc., Yankee Gas Services Company, Yankee
Energy Financial Services Company, Yankee Energy Services Company, Renewable
Properties, Inc., CL&P Funding LLC, The Connecticut Steam Company, Electric
Power Incorporated, The Nutmeg Power Company, PSNH Funding LLC 2, PSNH Funding
LLC, WMECO Funding LLC, NU Transmission Ventures, Inc., Northern Pass
Transmission LLC, NSTAR LLC (f/n/a NU Holding Energy 2 LLC), NSTAR Electric
Company, Harbor Electric Energy Company, BEC Funding II LLC, CEC Funding LLC,
NSTAR Gas Company, NSTAR Electric and Gas Corporation, Advanced Energy Systems
Inc.,   Hopkinton LNG Corp., NSTAR Communications, Inc. and any other entities
that become a member of the Parent Company's affiliated group and execute a
duplicate copy of this Agreement or consent to be included in the Parent
Company's consolidated federal income tax return (hereinafter collectively
"subsidiaries" and singly "subsidiary"). These subsidiaries join in the annual
filing of a consolidated federal income tax return with the Parent Company.




     For purposes of this Agreement, the following terms shall have the meanings
specified below:







     “Associate” means any member company of the Parent Company’s affiliated
group that is included in the Parent Company’s consolidated federal income tax
return, including the Parent Company.




      “Associates” means all of the member companies of the Parent Company’s
affiliated group that are included in the Parent Company’s consolidated federal
income tax return, including the Parent Company.




     “Code” means the Internal Revenue Code of 1986, as amended from time to
time (and any corresponding provisions of succeeding law).




     "Consolidated tax" means the aggregate tax liability for a tax year, being
the tax shown on the consolidated return and any adjustments thereto thereafter
determined. The consolidated tax will be the refund if the consolidated return
shows a negative tax.




     "Corporate tax credit" is a negative separate return tax of an Associate
for a tax year, equal to the amount by which the consolidated tax is reduced by
including a net corporate



 

1













taxable loss or other net tax benefit of such associate company in the
consolidated tax return.




     "Corporate Taxable Income" is the income or loss of an Associate for a tax
year, computed as though such company had filed a separate return on the same
basis as used in the consolidated return, except that dividend income from
Associates shall be disregarded, and other intercompany transactions eliminated
in the consolidated return shall be given appropriate effect. It shall be
further adjusted to allow for applicable rights accrued to the Associate, on the
basis of other tax years, but carryovers or carrybacks shall not be taken into
account if the Associate has been paid a corporate tax credit therefor.
Corporate Taxable Income shall be adjusted in an appropriate and reasonable
manner to reflect deductions of an Associate that are unable to be used  due to
reductions, limitations, phase-outs and expirations imposed by the Code or the
Regulations by the consolidated tax group.  If an Associate is a member of the
Parent Company  consolidated tax group for only part of a tax year, that period
will be deemed to be its tax year for all purposes. Basis shall be determined
under Treas. Reg. Section 1.1502-31 or 1.1502-32 and earnings and profits shall
be determined under Treas. Reg. Section 1.1502-33. Items attributable to a
consolidated return year but not allowable on a separate company basis shall be
excluded in determining Corporate Taxable Income to the extent such items were
previously taken into account to reduce consolidated taxable income.




      “Regulations” mean the Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations are amended from
time to time.




     "Separate return tax" is the tax on the Corporate Taxable Income of an
Associate computed as though such company were not a member of a consolidated
group.




In consideration of the mutual benefits and obligations provided for herein, the
parties to this Agreement hereby agree that the consolidated tax of the
Associates shall be allocated as follows:




1.   PARENT COMPANY.  Except as expressly set forth herein, the Parent Company
shall be treated in the same manner as the other Associates for purposes of this
Agreement.




2.   ALLOCATION OF CONSOLIDATED FEDERAL TAX. The consolidated tax, exclusive of
capital gains taxes (see paragraph (3)), and the alternative minimum tax (see
paragraph (7)), and before the application or recapture of any credits (see
paragraph (4)) and the results of any special benefits (see paragraph (5)),
shall be allocated among the Associates based on their Corporate Taxable Income,
computed without regard to net capital gains or losses. Subject to the
limitation provided in paragraph (10), such consolidated tax allocated to an
Associate, which may be either positive or negative, shall be equal to the
Corporate Taxable Income of the Associate (after elimination of capital gains
and losses) multiplied times the highest effective corporate federal income tax
rate set forth in Section 11 of the Code. However, no Associate shall receive a
negative allocation greater (in absolute value) than the amount by which its
loss has reduced the consolidated tax liability. Conversely, an Associate  shall
receive a negative allocation for any loss or deduction it cannot use currently
to the extent such loss or deduction reduces



 

2


 


 


 


 



 



the consolidated tax liability. If the consolidated tax liability is greater
than the aggregate tax on the corporate taxable income of the Associates
("separate return tax"), then no subsidiary shall receive an allocation greater
than its separate return tax, and the Parent Company shall be liable for the
excess of the consolidated tax over the sum of the separate return taxes of the
subsidiaries, subject to recovery in later years from subsequent consolidated
tax benefits.




3.   ALLOCATION OF CAPITAL GAINS TAXES. The portion of the consolidated tax
attributable to net capital gains and losses shall be allocated directly to the
Associate giving rise to such items. The effects of netting capital gains and
losses in the current year shall follow the principles of paragraph (2). The
effects of capital loss carrybacks or carryforwards shall follow the principles
of paragraph (6).




4.   ALLOCATION OF GENERAL BUSINESS CREDITS. General business credits arising in
a particular year shall be allocated among the Associates giving rise to such
credits by multiplying the amount of consolidated general business credits for
such year utilized by a fraction, the numerator of which is the amount of
general business credit of the Associate for such year and the denominator of
which is the total amount of general business credit of all Associates for such
year.  If the consolidated group is in a credit carryforward situation, the
utilized credit shall be allocated based on the vintages that comprise the
utilized credit. For purposes of the consolidated return, the credits utilized
are determined on a first-in first-out basis with all credits generated by all
subsidiaries in the earliest year utilized first before credits generated in a
subsequent year can be utilized. For purposes of allocating the credits pursuant
to this agreement, and in accordance with the separate return limitation of
paragraph (10), the credits utilized shall be determined on a first-in first-out
basis with the credits generated by Associates allocated positive taxes in
paragraphs (2) and (3) utilized first, for all available vintages, before
credits generated by Associates allocated negative taxes in paragraphs (2) and
(3) are utilized. If the vintages of credits utilized pursuant to this agreement
differ from those utilized according to the consolidated return for an
 Associate, then the vintages of credits utilized pursuant to this agreement
shall be exchanged among the affected Associates. General business credits that
are lost due to reductions, limitations and expirations imposed by the Code or
the regulations thereunder shall be allocated in an appropriate and reasonable
manner.




5.   ALLOCATION OF SPECIAL BENEFITS.  Any special benefits, such as the effects
of Section 1341 of the Code, shall be allocated directly to the subsidiaries
giving rise to them.




6.   ALLOCATION OF A NET OPERATING LOSS. Should the Parent Company's affiliated
group generate a net operating loss for a tax year, each Associate shall first
receive an allocation of consolidated tax, which may be either positive or
negative, as provided in paragraph (2); provided, however, a negative allocation
of the consolidated tax shall be made to an Associate  only to the extent that
corporate taxable income of such Associate reduces consolidated tax for such tax
year. The current consolidated net operating loss shall then be apportioned to
 each Associate  with a taxable loss and carried back or forward to year(s) when
the consolidated net operating loss can be utilized. The consolidated reduction
in tax resulting from the carryback or carryforward of the net operating loss
shall be apportioned to each loss Associate in accordance with



 

3















 






paragraphs (2) through (5).  For purposes of the consolidated return, the
utilization of net operating losses carried back or carried over is determined
on a first-in first-out basis with all net operating losses generated by all
Associates in the earliest year utilized first before net operating losses
generated in a subsequent year can be utilized.  For purposes of allocating the
net operating losses pursuant to this Agreement, and in accordance with the
separate return limitation of Paragraph (10), the net operating losses utilized
shall be determined on a first-in first-out basis with the net operating losses
generated by  Associates allocated positive taxes in Paragraphs (2) and (3)
utilized first, for all available vintages, before net operating losses
generated by Associates allocated negative taxes in Paragraphs (2) and (3) are
utilized. If the vintages of net operating losses utilized pursuant to this
Agreement differ from those utilized according to the consolidated return for an
Associate , then the vintages of net operating losses utilized pursuant to this
Agreement shall be exchanged among the affected Associates. Net operating loss
carryovers that are lost due to reductions, limitations and expirations imposed
by the Code or the Regulations shall be allocated in an appropriate and
reasonable manner.

 

7.   ALLOCATION OF ALTERNATIVE MINIMUM TAX OR CREDIT.  Any portion of the
consolidated tax that is attributable to alternative minimum tax ("Consolidated
AMT") shall be allocated in a positive amount to each subsidiary with "tentative
minimum tax," as defined in Section 55(b)(1) of the Code (determined following
the principles used to compute each Associate’s separate return tax), which for
purposes of this Agreement can be positive or negative ("Separate Return
Tentative Minimum Tax"), in excess of the "regular tax," as defined in Section
55(c) of the Code (determined following the principles used to compute each
Associate’s separate return tax), allocated to such Associate in accordance with
this Agreement (except paragraph (10)), which for purposes of this Agreement can
be positive or negative ("Separate Return Regular Tax"). Consolidated AMT shall
be allocated to each such Associate by multiplying Consolidated AMT by a
fraction the numerator of which is the amount by which the Associate’s Separate
Return Tentative Minimum Tax exceeds such Associate’s Separate Return Regular
Tax and the denominator of which is the sum of the amounts by which the Separate
Return Tentative Minimum Tax of the Associates to which an allocation of
Consolidated AMT is made exceeds the Separate Return Regular Tax allocated to
such Associates.  If the regular tax portion of the consolidated tax is reduced
by reason of a "minimum tax credit," as defined in Section 53 of the Code, the
benefit of such minimum tax credit shall be allocated to the Associates that (by
having an alternative minimum tax liability allocated to them in a prior year)
generated such minimum tax credit, with the earliest liabilities being allocated
such minimum credit first.  The allocation of any "alternative tax net operating
loss deduction," as defined by Section 56(d) of the Code, shall follow the
principles of paragraph (6).




8.   OTHER FEDERAL TAXES, BENEFITS AND CREDITS.  Taxes, tax benefits and credits
against consolidated tax that are not specifically addressed herein and for
which allocation under paragraph (2) is not appropriate shall be allocated
following the principles set forth in paragraphs (3) through (7) in order to
allocate the material effects of such tax, tax benefit or credit to the
Associate to which it is applicable.  




9.   PAYMENTS FOR ALLOCATIONS.  Any Associate with a net positive allocation
shall pay the Parent Company the net amount allocated in the amounts and on the
dates indicated by the Parent Company, while any Associate  with a net negative
allocation



 

4















 



shall receive payment from the Parent Company in the amount of its negative
allocation on the same dates indicated by the Parent Company. The payment made
to an Associate with a negative allocation should equal the amount by which the
consolidated tax is reduced by including the Associate's net corporate tax loss
in the consolidated tax return. The Parent Company shall pay to the Internal
Revenue Service the consolidated group's net current federal income tax
liability from the net of the receipts and payments.




10.  SEPARATE RETURN LIMITATION.  No subsidiary shall be allocated a federal
income tax which is greater than the federal income tax computed as if such
subsidiary had always filed a separate return.  If the federal income tax
otherwise allocated to a subsidiary under this Agreement is greater than the
federal income tax computed as if such subsidiary had always filed a separate
return, the Parent Company shall be liable for such excess, subject to recovery
in later years from subsequent consolidated tax benefits.




11.  STATE TAX LIABILITIES.

(a)    Generally any current state income tax liability or benefit associated
with a state income tax return involving more than one subsidiary shall be
allocated to such subsidiaries doing business in such state following the
principles set forth herein for current federal income taxes.  For purposes of
allocating any current state income tax liability that is determined on the
basis of unitary reporting and that is associated with a state income tax return
­­­­­involving more than one subsidiary ("Unitary Tax Liability”), any such
current Unitary Tax Liability shall be allocated, first, to subsidiaries with a
positive income tax liability with respect to such state determined following
the principles used to compile the subsidiary’s separate return tax (“Separate
Unitary Return Tax”) in an amount equal to each such subsidiary’s Separate
Unitary Return Tax. The Unitary Tax Difference is the current Unitary Tax
Liability less the aggregate Separate Unitary Return Tax of the subsidiaries
with positive Separate Unitary Return Tax.  If the Unitary Tax Difference is
positive, then that amount shall be allocated to the Parent Company.  If the
Unitary Tax Difference is negative, then that amount shall be allocated in a
negative amount to each subsidiary that provided tax credits used by the group
to lower the Unitary Tax Liability greater than the amount of tax credits used
in calculating the subsidiaries Separate Unitary Return Tax, then in a negative
amount to each subsidiary having negative Separate Unitary Return Tax in an
amount equal to the lesser of the Unitary Tax Difference or the sum of the
Separate Unitary Return Tax of all subsidiaries with negative Separate Unitary
Return Tax multiplied by a fraction (A) the numerator of which is the Separate
Unitary Return Tax of the subsidiary and (B) the denominator of which is the sum
of the Separate Unitary Return Tax of the subsidiaries having negative Separate
Unitary Return Tax, and finally allocated in a negative amount to the Parent
Company.

   

                 

    (b) Payments of positive and negative allocations of state income tax
liabilities and of net current state income tax liabilities of the Parent
Company and the subsidiaries shall follow the principles set forth in paragraph
(9).




12.  FILING TAX RETURNS.  The Parent Company shall prepare and file the
consolidated federal income tax return for the subsidiaries that are parties to
this Agreement. The Parent Company shall act as the sole agent for each
subsidiary with respect to the payment of any liability shown on the federal
income tax return and for all



 

5















 



other purposes required by Treas. Reg. 1.1502-77(a). The Parent Company or
designated subsidiary may act as an agent for each subsidiary doing business in
a state with respect to the payment of any liability shown on the state income
tax returns of such state.




13.  ADJUSTMENT OF TAX LIABILITY.  In the event that the consolidated federal or
state income tax liability for any year is redetermined subsequent to the
allocation of the consolidated tax liability reported for that tax year, the
redetermined tax liability shall be allocated pursuant to this Agreement as if
the adjustments and modifications related to the redetermination had been a part
of the original return. In the case of a negotiated adjustment not involving an
item-by-item modification of the consolidated return, the amount of the
adjustment shall be distributed in an appropriate and reasonable manner. Any
interest or penalties associated with the underpayment or overpayment of tax
shall be allocated based on the allocation of the underlying underpayment or
overpayment of tax.




14.  EFFECTIVE DATE. This Agreement amends and restates the prior Amended and
Restated Tax Allocation Agreement relating to the allocation of federal and
state income tax liability dated January 1, 1990, as amended by the First
Amendment thereto dated October 26, 1998 and the Second Amendment thereto dated
March 1, 2000,  and as further amended by the Second Amended and Restated Tax
Allocation Agreement dated September 21, 2005. This Agreement shall be effective
for allocation of the current federal and state income tax liabilities of the
consolidated group for taxable years beginning on or after January 1, 2012 and
all subsequent years until this Agreement is further amended in writing by each
such company which is or becomes a party to this Agreement. For any party to
this Agreement that became a member of the Parent Company's affiliated group
after January 1, 2012, this Agreement shall be effective as of the date such
subsidiary became a member of the affiliated group. If at any time any other
company becomes a member of the Parent Company's affiliated group, the parties
hereto agree that such new member may become a party to this Agreement by (i)
executing a duplicate copy of this Agreement or (ii) consenting to be included
in a consolidated federal income tax return that includes the Parent Company.
 If at any time any company ceases to be a member of the Parent Company's
affiliated group, such company shall no longer be a party to this Agreement, but
such company shall continue to be bound by this Agreement as to the taxable year
in which such company leaves the Parent Company's affiliated group and all prior
taxable years in which such company was a member of the Parent Company's
affiliated group.




15.  REGULATORY FILINGS.  The Parent Company will make any necessary filings
with any regulatory commissions that the Parent Company deems necessary or
appropriate.




16.  GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of Connecticut.




17.  COUNTERPARTS. This Agreement may be executed in one or more counterparts
all of which taken together shall constitute one and the same instrument.




18.  MISCELLANEOUS. This Agreement contains the complete agreement among the
parties and supersedes any prior understandings, agreements or representations
by or



 

6















 



among the parties, written or oral, which may have related to the subject matter
hereof in any way.  No term or provision of this Agreement shall be construed to
confer a benefit upon, or grant a privilege or right to, any person other than
the parties hereto.
















[Signature Page to follow]











































































 

7















 



The above procedures for apportioning the consolidated annual net current
federal and state income tax liability and expense of Northeast Utilities and
its subsidiaries have been duly authorized and agreed to by each of the below
listed members of the consolidated group as evidenced by the signature of a duly
authorized officer of each company:




NORTHEAST UTILITIES

THE CONNECTICUT LIGHT AND POWER COMPANY

WESTERN MASSACHUSETTS ELECTRIC COMPANY

HWP COMPANY (f/n/a HOLYOKE WATER POWER COMPANY)

NORTHEAST UTILITIES SERVICE COMPANY

NORTHEAST NUCLEAR ENERGY COMPANY

THE ROCKY RIVER REALTY COMPANY

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE

NORTH ATLANTIC ENERGY CORPORATION

NORTH ATLANTIC ENERGY SERVICE CORPORATION

PROPERTIES, INC.

SELECT ENERGY CONTRACTING, INC.

NU ENTERPRISES, INC.

NORTHEAST GENERATION SERVICES COMPANY

E. S. BOULOS COMPANY

NGS MECHANICAL, INC.

MODE 1 COMMUNICATIONS, INC.

SELECT ENERGY, INC.

YANKEE ENERGY SYSTEM, INC.

YANKEE GAS SERVICES COMPANY

YANKEE ENERGY FINANCIAL SERVICES COMPANY

YANKEE ENERGY SERVICES COMPANY

RENEWABLE PROPERTIES,INC.

CL&P FUNDING LLC

THE CONNECTICUT STEAM COMPANY

ELECTRIC POWER INCORPORATED

THE NUTMEG POWER COMPANY

PSNH FUNDING LLC2

PSNH FUNDING LLC

WMECO FUNDING LLC

NU TRANSMISSION VENTURES, INC.

NORTHERN PASS TRANSMISSION LLC

NSTAR LLC (f/n/a NU HOLDING ENERGY 2 LLC)

NSTAR ELECTRIC COMPANY

HARBOR ELECTRIC ENERGY COMPANY

BEC FUNDING II LLC

CEC FUNDING LLC

NSTAR GAS COMPANY

NSTAR ELECTRIC AND GAS CORPORATION

ADVANCED ENERGY SYSTEMS, INC.

HOPKINTON LNG CORP.

NSTAR COMMUNICATIONS, INC.






 

8















 



By:  /S/ JAY BUTH

Name: Jay Buth

Title:  Vice President, Controller and

            Chief Accounting Officer

            Northeast Utilities Service Company,

as Agent for the above Companies














9





